                    Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 1 of 16




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 23650693
Notice of Service of Process                                                                            Date Processed: 08/18/2021

Primary Contact:           Cynthia Bertucci
                           Dollar Tree Stores Inc
                           500 Volvo Pkwy
                           Chesapeake, VA 23320-1604

Electronic copy provided to:                   JJ Jacobson-Allen
                                               Heather Hunter

Entity:                                       Dollar Tree Stores, Inc.
                                              Entity ID Number 3697563
Entity Served:                                Dollar Tree Stores, Inc
Title of Action:                              Mary Roderick vs. Dollar Tree Stores, Inc.
Matter Name/ID:                               Mary Roderick vs. Dollar Tree Stores, Inc. (11496893)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Essex County Superior Court, MA
Case/Reference No:                            2177CV00799C
Jurisdiction Served:                          Massachusetts
Date Served on CSC:                           08/18/2021
Answer or Appearance Due:                     20 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Robert E. Mazow
                                              978-744-8000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
                     Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 2 of 16
                                 e        /               •


                                                                  CIVIL DOCKET NO.              Trial Court of Massachusetts                              -112~1
                     Summons
                                                          2177CV00799C                          The Superior Court
                                                                                                                                                      w
CASE NAME:                                                                                       Thomas H. Driscoll, Jr.                  Clerk of Courts

                                                                                                 Essex                                         County
                 ~                                                                              COURT NAME & ADDRESS:
                                                                    Plaintiff(s)
                                        vS.                                                      Essex County Superior Court - Lawrence



                                                     "C       .                                  43 Appleton Way
                                                                  Defendant(s)                   Lawrence, MA 01841




             THIS SUMMONS IS DIRECTED TO .~1_ X~~~~c- L C e_e ~~r~,~,_                                             (Defendant's name)



 You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the Plaintiffs Complaint filed
  against you is attached to this summons and the original complaint has been filed in the ~5~~ Co~ti~ ~S~(X'q `oCourt.
                                     YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.


 1. You must respond to this lawsuit in writing within 20 days.
 If you do not respond, the court may decide the case against you and award the Plaintiff everything asked for in the complaint.
 You will also lose the opportunity to tell your side of the story. You must respond to this lawsuit in w(ting even if you expect to
 resolve this matter with the Plaintiff. If you need more time to respond, you may request an extension of time in writing
 from the Court.

 2. How to Respond.
 To respond to this lawsuit, you. must file a written to response with the court and mail a copy to the Plaintiffs Attorney (or the
 Plaintiff, if unrepresented). You can do this by:
         a) Filing your signed original response with the Clerk's Office for Civil Business,                                                   Court

   9'S g1?p~~~n ~`~~ i-~~' ~~~-`nU1-I ~ 4~                                         (address), by mail or in person AND
         b) Delivering or mailing a copy of your response to the PlaintifPs Attorney/Plaintiff at the following address:
                                                      cl-.        lb~~~b                    t~c~C, ►-~'~F\.
                                                                                              o1S--)U
 3. What to Include in Your Response.
 An "Answer" is one type of response to a Complaint. Your Answer must state whether you agree or disagree with the fact(s)
 alleged in each paragraph of the Complaint. Some defenses, called affirmative defenses, must be stated in your Answer or
 you may lose your right to use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that
 are based on the same facts or transaction described in the Complaint, then you must include those claims in your Answer.
 Otherwise, you may lose your right to sue the Plaintiff about anything related to this lawsuit. If you want to have your case
                                                                                                                      ._. swer..
                                                                                                              r your An
    heard by a jury, you must specifically request a jury trial in your court no more than 10 days after sending
                                                                                                                                  s
                                                                                                                                                ~       ~

                                                                                                                           _ ,1       j0ep uty Sheriii Suil~oik
                                                                                                                           J
                       Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 3 of 16
                                        .           r




3(cont). You can also respond to a Complaint by filing a"Motion to Dismiss," if you believe that the complaint is legally
invalid or legally insufficient. A Motion to Dismiss must be based on one of the legal deficiencies or reasons listed under
Mass. R. Civ. P. 12. If you are filing a Motion to Dismiss, you must also-comply with the filing procedures for "Civil Motions"
described in the rules of the Court in which the complaint was filed, available at:
                                                  www.mass.gov/courts/case-legal-res/rules of court

4. Legal Assistance.
You may wish to get legal help from a lawyer. If you cannot get legal help, some basic information for people who represent
themselves is available at www.mass.gov/courts/selfhelp.

5. Required Information on AII Filings:
The "civil docket number" appearing at the top of this notice is the case number assigned to this case and must appear on the
front of your Answer or Motion to Dismiss. You should refer to yourself as the "Defendant."

         Witness Hon. Heidi E. Brieger                                 Chief Justice on                                                   1 2021          (Seal)

         Clerk-Magistrate                                              i
                                                                           ✓~~~~~ /%►
                                                                                       ~
 Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the summons before it is served on the Defendant.




                                                           -PRCGF aF-SEW£E OF PROCESS


I hereby certify that on                                    I served a copy of this summons, together with a copy of the complaint
in this action, on the defendant named in this summons, in the following manner (See Mass. R. Civ. P. 4(d)(1-5)):




             Dated:
                                                                                               Signature:




N.B.   TO PROCESS SERVER:

         PLEASE ENTER THE DATE THAT YOU MADE SERVICE ON THE DEFENDANT IN THIS BOX - BOTH ON THE ORIGINAL
SUMMONS AND ON THE COPY OF. THE SUMMONS SERVED ON THE DEFENDANT.



                                                                                                                   Date:


                                                                                                                                                     rev. 7121
     Case 1:21-cv-11407-RGS Document
                             ,  ~
                                     1-3i Filed 08/26/21 Page 4 of 16
              '            •
                    •          r       '




                          COMMONWEALTH OP MASSACHUSETTS

ESSEX, SS.                                          SUPERIOR_COUI2.T DEPARTMEN"f'
                                                    CIVIL ACTION NO.


MARY RODERICK and RICHARD
RODERICK,

             Plaintiffs,

     vs.

DOLLAR TREE STORES, INC.,

             Defendant.


                        COitiIPLA1NT AND DEMAND FOR .IURY TR1AL

                                             PARTIES

  1. Plaintiff Mary Roderick is an adult individual residing at 7 Sutton Avenue in Salem,

     Massachusetts.

  2. Plaintiff Richard Roderick is an adult individual residing at 7 Sutton Avenue in Salem,

     Massachusetts.

  3. Defendant Dollar T'ree Stores, Inc. ("Dollar Tree") is a business entity organized under

     the laws of the State of V irginia, wliich does business in Massachusetts as llollar '1ree at

     230 Independence Way in Danvers, Massachusetts.

                                             COUN'I' 1
                                           NEGLIGENCE

                                   Mary Roderick v. Dollar Tree

  4. On or about Novcmber 23, 2020, Plaintiff, Mary Roderick was lawftilly on the preinises

     of DolIar Tree, located at 230 Independence NAJay, Danvers, Massachusetts ("the

     premises'').
   Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 5 of 16




5. On that date, Plaintiff was shopping for a charity eveiit and was in a merchandise aisle at

   the premises.

6. Plaintiff requested assistance frorri a Dollar Tree employee to retrieve an item fi-om a

   slielf.

7. Wliile the Dollar Ti-ce employee was assisting Plaintiff, boxes of inerchandise fell fi•om a

   shelf onto Plaintiff's head.

8. Dollar 1'ree owed a duty to the plaintiff and others to provicle a reasonably safe sllopping

   environnient.

9. Dollar Tree knew or shottld have known the risk to tlie plaintiff and others posed bv

    improperly and dangerously stacking and storing merchandise on shelves.

10.Dollar Tree knew or should liave known the risk to the plaintiff and others posed by

   improperly and dangerously stacking and storing merchandise on shelves that could fall

   onto lawful invitees such as Plaintiff.

11.Dollar Tree breached its duty to the plaiiitiff by impropet-ly and dangerotisly stacking ancl

   storing merchandise on slielves.

12.Dollar Tree breached a duty to the plaintiff by exposing her to risk of injury.

13. The injuries suffered by the plaintiff were not caused by any fault on lier part, btit were

   the direct and proximate result of conditions that Dollar Tree, its agents, servants and/or

   employees created and allowed to exist in violation of its duties to the plaintiff and

   others.

14.As a result of the negligent conduct of Dollar Tree, its agents, scrvants or employees, as

   alleged herein, tlie plaiiitiff sustained severe and permanerit physical injuries, was caused

    to incur expenses for medical treatment, was prevented from carrying on and enjoying



                                              2
   Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 6 of 16




    lier usual duties and activities, and was caused to suffer great pain of body and anguislI ol'

    mind.

WHEREFORIF, Mary Rodei-ick deinands judgment against Dollar Tree in an amount ol'

money that will fairly and f~ully compensate her for all her losses, plus interest, cosls of ihis

action, and sucli otlier relief as this court deems niete and just.

                                        COUNT >(li
                                    FAILURE TO WARN

                                M.iry T2odericl: v. Dollar Tree

15.The plaintiffs restate, reallege and incoi-porate by reference Paragraphs One through

    Fourteen as stated above.

16. At all material times, Dollar Trce breached a duty owed to the plaintiff and otliers by

    failing to provide adequate wa.rnings and safeguards against the risk of harm created by

    the presence on its display shelves of inerchandise capable of falling.

17.As a result of the negligent conduct of Dollar Tree, its agents, servants oi- employees, as

    alleged herein, the plaintiff sustained severe and permanent physical injtu•ies, was causeci

    to incur expenses for medical treatment, was prevented from carrying on and enjoying

    her usual duties and activities, and was caused to suffer great pain of body and anguish of

    mind.

WHEREFORE, Mary Roderick demands judgment against Dollar Tree in an amowit of

money that will fairly and fiilly compensate lier for all tier losses, plus interest, costs of tliis

action, and such other relief as this court decnis niete and just.




                                                ,
                                                ~
    Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 7 of 16




                                          COrJNT III
                                    FAILLI><tE TO INSPEC'I'

                                 lYlary 12ci(ferick v. 1)o11ar'Tree


18.The plaintiffs restate, reallege and incorporate by reference Paragraphs One througli

    Seventeen as stated above.

19. At all times material to tliis action, Dollar Tree exposed the plaintiff and others to an

    unreasonable risk ofharm by failing to conduct reasonable inspections of the shelving

    and merchandise that catised injury to the plaintiff; that is, inspections reasonably

    designed to detect and prevent the risk of inerchandise falling onto the plaintiff and

    others.

20. At aIl rnaterial tirnes, llollar Tree breached a duty owed to the plaintiff by failing to

    conduct reasonable inspections of the shehJes and merchaiidise that caused injtrry to the

    plaintiff.

21. The injuries suffered by Plaintiff were the direct and proxiniate result of the negligerit

    conduct of Dollar Tree, its agents, sei-vants or employees.

22. As a result of Dollar Tree's failure to conduct reasonable inspections of the shelves and

    merchandise Dollar T'ree, its agents, sc-rvants or employees, as alleged herein, the plaintiff

    sustained severe and permanent phvsical injuries, was caused to incur expenses for

    niedical treatment, was prevented from carrying on and enjoying her usual duties and

    activities, and was caused to suffer great pain of body and anguish of mind.

WHEREFORE, Mary Rodericl: demands jtidgment against Dollar `l'ree in, an amoi.int of'

nioney that will fait•ly and fiilly colripensate her for all hej• losses, plus interest, costs of this

action, and such other ►•elief as this coui-t deems mete and just.



                                                 4
         Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 8 of 16




                                           COUNT IV
                                     LOSS OF CONSOR`I'XUM

                                 Rich.ird Roderick v. Dollar Trec

   23. The plaintiffs restate, reallege and incorporate by reference Paragi-aphs One through

         Twenty-two as stated above.

   24. Plaintiff, Richard Roderick, is the spouse of the plaintiff, Mary Roderick, and the person

         entitled by law to the care, colnfort, services and consortium of the plaintiff, Mary

         Roderick.

   25. As a result of the neglibence of the defznd~uit, Dollar Tree, the plaintiff, Richai-d

         Roderick, sustained the loss of the care, comfort, sei-vices, and coiisortium of his spousc,

         the plaintiff, Mary Rodericic.

   WHEREFORE, Richard Roderick demands judgment against Dollar Tree in an amount of

   money that will fairly aiid fully compensate him for all his losses, plus intcrest, costs of this

   action, and such other relief as this coui-t deems niete and just.

               PLAINTIFIa'S DE1b1AND A TRIAL 1<3Y JURY ON AL11 COUNTS.

                                                       Respectfully submitted,
                                                       Plaintiffs,
                                                       By their i-kttorneys,


                                                       Robert E. Mazow
                                                       BBO~f 567507
                                                       Robert J. 1-lru-ti ~ tn
                                                       BBO# 697304
                                                       Mazow E McCullough, PC
                                                       10 Derby Square, 4`h Fioor
                                                       Saleni, MA 01970
                                                       Phone (978) 744-8000
                                                       Fax (978) 744-8012

            ~I .L ( Z[                                 ijhtc~hc_I.p.inei.njui_~cl,c~m
Dated:        ` l \
      Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 9 of 16




                            COMMONWEALTH OP MASSACHUSETTS

ESSEX, SS_                                         SUPERIOR.COURT DEPARTMENT
                                                   CIVIL ACTION NO.


MARY RODCRICK and RTCHARD
RODERICK.

              Plaintiffs,

      vs.

DOLLAR TREE STOR.BS, INC.,

              Defendant.


                     COMPLAINT AND DEIVIAND FOR JURY TRDAL



   1. Plaintiff Mary Roderick is an adult individual residing at 7 Sutton Avenue in Salczn,

      Massachusetts.

   2. Plaintiff Richard Roderick is an adult individual residing at 7 Sutton Avenue in Salem,

      Massachusetts.

   3. Defendant Dollar Tree Stores, Inc. ("Dollar Tree") is a business entity organized Linder

      the laws ofthe State of Virgiiiia, which does business in Massachusetts as llollar Tree at

      230 Independence Way in Danvers, Massachusetts.

                                         COUNTI
                                       NEGLIGENCE

                                1Vtae-y Roderick v. Dollar Tree

   4. On or about November 23, 2020, Plaintiff, Ivlary Roderick was lawfiilly on the premises

      of Dollar Tree, located at 230 Independence Way, Danvers, Massachusetts ("the

      premises").

                                               1
  Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 10 of 16




5. On that date, Plaintiff was shopping for a charity event and was in a merchandise aisle at

   the premises.

6. Plaintiff requested assi.stance frorri a Dollar Tree employee to retrievc an item fi-oni a

   shelf.

7. While the Dollar Tree employee was assisting Plaintiff, boxes of inerchandise feil from a

   shelf onto Plaintiff's head.

8. Dollar 1'ree owed a duty to the plaintiff and others to provide a reasonably safe shopping

   envn-onrnent.

9. Dollar Tree knew or should have known the risk to the plaintiff and others posed bv

    improperly and dangerously stacking and storing merchandise on shelves.

10.Dollar T'ree knew or should have known the risk to the plaintiff and others posed by

   improperly and dangerously stacking and storing merchandise on shelves that could fal l

    onto lawful invitees such as Plaintiff.

11.Dollar Tree breached its dtity to the plaintiff by iniproperly and dangerously stacking and

   storing merchandise on shelves.

12.Dollar Tree breached a duty to the plaintiff by exposing her to risk of injury.

13.The injuries suffered by the plaintiff were not caused by any fault on lier part, but were

    the direct and proximate result of conditions that Dollar Tree, its agents, scrvaiits and/or

    employees created and allowed to exist in violation of its duties to the plaintiff and

    others.

14. As a result of the negligent conciuet of Dollar Tree, its agents, servants or employees, as

    alleged herein, the plaintiff stIstained severe and permanent physical injuries, was causecl

    to inctir expenses for medical treatment, was prevented fi•om carrying on and enjoying



                                              2
  Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 11 of 16




   her usual dtities and activities, and was caused to suffer great pain of body and anguislh of

    mind.

WIIEREFORE, Mary Roclerick den-iands judgment against Dollar Tree in an amount of

money that will fairly and fully compensate ller for all her losses, plus interest, costs of this

action, and sucli other relief as this court deems niete and just.

                                         COUiyT IX
                                    IEA.TLURr 'I'O WARN

                                Mi1Y'v   1(2ode.ric9:. v. Dollar Tree

15.The plaintiffs restate, reallege and incorporate by reference Paragraphs One through

    Fourteen as stated above.

16.At all material times, Dollar Tree breached a duty owed to the plaintiff and others by

    failing to provide adequate warnings and safeguards against the risk of harm created by

    the presence on its display shelves of inerchandise capable of falling.

17.As a result of the negligent conduct of Dollar Tree, its agents, servants or eniployees, as

    alleged herein, the plaintiff sustained severe and permanent physical injuries, was caused

    to incur expenses for medical treatment, was prevented from carrying on and enjoying

    her usual duties and activities, and was caused to suffer great pain of body and anguisli of

    mind.

WHEREFORE, Mary Roderick demands judgment against Dollar Tree in an amotult of

money that will fairly and fully compensate her for all her losses, plus interest, costs of this

action, and such other relief as this court deems mete and just.
  Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 12 of 16




                                    .    COUN71' III
                                  FAY 'LURE T® ;(NS><'EC'I'

                               1't<a! x .Rodericl: y. I)ollat- `I'rcc


18.The plaintiffs restate, reallege and incorporate by reference Paragraphs One through

    Seventeen as stated above.

19. At all times material to this action, Dollar Tree exposed the plaintiff and othex•s to an

    unreasonable ri5k of harm by failing to cond-Lict reasonable inspections of the slielving

    a.nd merchandise that caused injury to the plaintiff; that is, inspections reasonably

    designed to detect and prevent the risk of merchandise falling onto the plaintiff and

    others.

20. At aIl material times, Dollar Tree breached a duty owed to the plaintiff by failing to

    conduct reasonable inspections of the shelves and merchandise that caused injury to the

    plaintiff.

21. The injuries suffered by Plaintiff were the direct and proximate result of the negligent

    conduct of Dollar Tree, its agents, servants or employees.

22. As a result of Dollar Tree's failure to conduct reasonable inspections of the shelves and

    merchandise Dollar T'ree, its ageiits, servants or e.mployees, as alleged herein, the plaintifl'

   sustained severe and permanent physical injuries, was caused to inctir expenses for

   inedical treatznent, was preveixted fi-orn carrying on and enjoying her usual duties and

   activities, and was caused to suffer great pain of body and anguish of mind.

WHEREFORE, Nlary Roderick demands judgment against Dollar Tree in axi amount of

money that will fairly and fully cozripensate her for al1 her losses, plus interest, costs of this

action, and such other relief as this court deems mete and just.



                                                m
     Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 13 of 16




                                           COUNT IV
                                     LOSS OF CONSORTIUM

                                  Richat-d Roderick v. Dollar Trce

   23. The plaintiffs restate, reallege and incorporate by reference Paragraphs One through

         Twenty-two as stated above.

   24. Plaintiff, Richard Roderick, is the spouse of tlic plaintiff, Mary Roderick, and the person

         entitled by law to the care, cornfort, services ancl consortiuin of the plaintiff, Mary

         Roderick.

   25. As a result of the negliaence of the defendaiit, Dollar Tree, the plaintiff, Richai-d

         Roderick, sustained the loss of the care, comfort, services, and consortium of his spouse,

         the plaintiff, Mary Roderick.

   WHEREFORE, Richard Roderick demands judgnient against Dollar Tree in an amount of

   money that will fairly and fully compensate him for all his losses, plus interest, costs of tlhis

   action, and sucli other relief as this court deems mete and just.

               PLAINTIFFS DEIVTAND A TRIAL BY .IURY ON ALL COUNTS.

                                                        Rcspectftilly submitted,
                                                        Plaintiffs,
                                                        By their Attorneys,


                                                        Robert E. Mazow
                                                        BBOlf 567507
                                                        Robert J. HartiC~ tn
                                                        BBO# 697304
                                                        Mazow I McCullough, PC
                                                        10 Derby Squa.re, 4"' Floor
                                                        Salem, MA 01970
                                                        Plione (978) 744-8000
                                                        Fax (978) 744-8012
                                                        f"c.rl.lc_ir.~.11,~l s~'—'it jtir.?^l.coili
                                                        I_jhQ'11_elplllQlll],Lll_ed.C_onl
Dated:         Il    `

                                                    5
                                   Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 14 of 16


                                                                                    `
                                                                                     DOCKET NUMBER                             'Trial Court of IVlassachusetts
                  ClVIL ACTIUN COVER SHEET                                                                                     ~The Super•ror Court
                                                                                                                                         ----_--- - _..         - ---.__-__
                                                                                                                               ;COUNTY ~Fssex Superior Court (Satem)
                              -        N1ary and Filchard Roderick_ . .._.- ..,__.                               Defendant:          Dotlar Tree Stores, INC
    Plaintiff                                                 ___                                        ._ _~
•
    n;:i;rt"'s:,                  7 Sutton Avenue, t3everty, MA                                                  ADOJaZss,           230 Independence Way, Danvers, MA
                                                                                                   _



~ Piairdiff Attorney: ~~--- Robon r:. 0.4azow and FZoborl J HnrUgen                                              Dcfendanl Attorncy:

~     '...            W. Dcrn,y Squ,re 4tt•• rinu•. 3olcrtt• NA




        f•~s:~                    S675a7r`G973[3s
                                                           TYPE OF ACTION AND TRACK DESIGNATION (see instructions section below)
                                                              TYPE OF ACTION (specffy)             TRACK             NAS A JURY CLAIM BEEN MADE?
                       CODE NO.
                                                    Negligence - Personal Injury               F                      ~ YES      L J NO
                 B9°                                                                                                              -

        'If "Other" ptease describe:             -.—. _. - -----                                       __ __ _.. .    _-------___---- _ _
             . _... ------- _ ---                                              •-.__ •             fs there a class aetion under Mass. R. Civ. P. 7.3?
                                  Is there a cfaim under G.L. c. 93A?
                                                                                                        0 YES         Z NO
                                      EJ YES        L3 NO
                                                         ST[ITEMEiVT Ctf IJAI19kGf=5,eUtiSUANT T0 G.L.. c. ~72, § 311

                                                                                                     pl<tin(iff or plaintifPs counsel relies to determine money ^a:n•~uc':
    ! hu fotlowing is a futl, itemized and detailed statement of lhe facts on which the undersigneci
    For this foqn, disregard double or trebte darnaJe claims; indicate single darnages only.
                                                                                 TORT-GLAtftA$
;A Docutrierited medical expenses to date
                                                                                                                                                                                         (:7r •3:r, _,
                        1.Total hospital expenses
                        2.Total doctor expenses
                        3 Totat chircpracfc expenses
    ~                   ? Tota1 physical Iherapy expenses
                        5. Total other expenses (descrlbe belaw)

    ~                   IOut-of-pocket experises.
                                                                                                                                  5ubtotaf (1 5): -         -              $24,830.50

        l3. t7ocumented tost wages and ccrnpensation to date
        C Documented property damages to date
         D.:'teasonably anticipated future rnedicat and hospital expenses
         E. Reasnnably anticipated lost wapes
        F.Other documented items of damages (descrihe below)                                                                                                          .$?(}0T Q00.00
                          _._ __---. .                            ------..
        I?'ain and suffering with emotional distress and loss of consortium,                                                                                      l
                                                                                                                                  TOTAi, (A-I=):        ~
                                                                                                                                                                --$224' 33Ci,5U
       O. F3r,efly describe plaintiffs injury, inctuding the nature :nd extent of injury;
                                                                                                                                Richard Rodorick suflored toss of
      IPtaintiff Marn,r Roderick suffered traumatic head, neck, back, arm and leg irtjuries and emotionat Traurna PlaintNf
      Ico!t:snrtium --              __ ..                     _._~._. _....                        __...__...._... _                   ..._.___.- ...
                                                                                   C O {~TRACLCtLAIM
          ~'This action includes a claim invoiving collectian of a debt incurred purstt3nt      lo a revofving credil agreerrtenl. Mass. R. Civ. P. 8 1(a)_
                                                                                              _-___.
                                                                                        __ of Each Claim
                                                                     Detailed Description                                                              I          Arrovnt
            Item It     r                                                                                                  -----•- -••
                                        .~                                                ~~~_-                                                       _t
          ~~ .... _-- f`- _—___..._                              _~.....              pr.
                                                                                                                                                 Totat f
                                                    __.....__..•    ..~.---------   .__..__                        _.-____..~_..__ _._                 ...._..__.
    ~     ~                --_._.
                                                               ~^•~"i                \ ~
         _
         Signature ot AttorneytUrirepresonted Pfa9ntiff: X
             RJ=LATED ACTIONS: Plcase provide the case riurnber, caso                                            of any relatcd actions pending in tho Superior Court
                                   _..__.._.,.~.._—_._~_ ..._.
         i
                                                                          CERT(FICATION PURSUtaNTTO SJC RULE 1:16
                                                                                                                              Ftulcs on Di:,pulo Resolulion (SJC Rule 1:18) requiririg Ihal i pr,•v.Ci. if: ,
           i hercoy certity !hat I hava cornplied roilh requ4'emvnts of Ru!e 5 of lhe Supreme .Jijd Jhf-dourt uniforrn Ihe ativantages  and disadvanteges of Ihe various nwth
           ctients with Inlormation about eoun-:.•onneated dispute   rosoin    :~Lr, ' -         d  di    s~•vlth lhom
                                                                                                                                                                             ~
                                                                                                                                                                    Dale
         Signature of AttorneylUnrepresented Plainttff: X                                            -
                                                                                                             -                                      ~  ~.    . .~ . ~..._:~•1.  7      017
          -- .,. _         -
                                                                                       ~r~i-~••• .'tsS.4ovh=our5s                                                 Dolcrlimc r'nntcd:Or•7sr   :•':~ ^
            5C0001: [!7•2I2021
     Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 15 of 16




                               COMMONWEALTH OF MASSACHUSETTS

ESSEX, SS.                                         SUPERIOR COURT DEPARTMENT
                                                   CIVIL ACTION NO.


MARY RODERICK and RICHARD
RODERICK,

                 Plaintiffs,

         vs.

DOLLAR TREE STORES, INC.,

                 Defend.ant,

                               N07E'ICF OF AIPPEARANCE OF COUI'V'SE L

      Now coines Robert E. Mazow, Attoi7ley, and hereby requests that the Court enter my
   appearance as co-counsel for the Plaintiff.




                                                   Mazow ( Mc;Cu11 W-i, PC
                                                   Robert E. A!laz . w
                                                   BBO# 5675
                                                   10 Derby S.c ~~iar  u' Floor
                                                   Salem, MA 01970
                                                   Phone (978) 744-8000
                                                   Fax (978) 744-8012
                                                          elpingiiijured.com
                                                   rem@hhelpingirijured.com


Dated:         8 ( `~   Z. ~
     Case 1:21-cv-11407-RGS Document 1-3 Filed 08/26/21 Page 16 of 16




                             COMMONWEALTH Or MASSACHUSETTS

ESSEX, SS.                                       SUPERIOR COURT DEPARTMENT
                                                 CIVIL ACTION NO.


MARY RODERICK and RICHARD
RODERICK,

               Plaintiffs,

         vs.

DOLLAR TREE STORES, INC.,

               Defendant.

                              NOTICE OF Al'I'EARANCE O~'+ COUNSEL

      Now comes Robert J. Hartigan, Attorney, and hereby requests that the Court enter my
   appearance as co-counsel for the Plaintiff.                             ,       f

                                                                                         J


                                                 Mazow~,hr~f ~ C'~ ~illn~~u_~~,_li~:`-~=C'
                                                                  igt I;squire
                                                 Robert .I. f~Iar~.
                                                 BBO# 697304
                                                 10 Derby Square, 4t" Floor
                                                 Salein, MA 01970
                                                 Phone (978) 744-8000
                                                 Fax (978) 744-8012
                                                 rjh@helpingiiijured.com



Dated:
